January 29, 2013 Document Control Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE:File No. 811-4321, JPMorgan Value Opportunities Fund, Inc. Gentlemen: Pursuant to the requirements of Rule 17g-1 under the Investment Company Act of 1940, as amended, there are enclosed for filing a copy of the Fund’s current fidelity bond and a copy of the resolution of the majority of the Board of Directors who are not “interested persons” of the Fund, approving the bond. Coverage under the bond is in the amount of $900,000, the amount required by Rule 17g-1.Because the Fund is the only entity covered by the policy no allocation agreement is required.The premium for the bond has been paid for the one year period ending December 31, 2013. Sincerely, /s/ Michael W. Stockton Michael W. Stockton Senior Vice President, Treasurer and Assistant Secretary Enclosures JPMORGAN VALUE OPPORTUNITIES FUND, INC. Excerpt from the Minutes of Board of Directors: WHEREAS, Rule 17g-1 under the Investment Company Act of 1940, provides that every registered investment company shall maintain a bond issued by a reputable fidelity insurance company and that a majority of the Board of Directors who are not “interested persons” shall approve the reasonableness of the form and amount of the Corporation’s fidelity bond, as often as their fiduciary duty requires, but not less than once every twelve months; and WHEREAS, the Directors of the Corporation previously authorized and empowered the officers of the Corporation to provide and maintain for this Corporation an insured Registered Management Investment Company Bond conforming with the requirements of Rule 17g-1 under the Investment Company Act of 1940, protecting this Corporation against larceny and embezzlement by its officers and employees; and WHEREAS, a fidelity bond in the amount of $900,000 is currently maintained by the Corporation with ICI Mutual Insurance Company and said bond expires on December 31, 2012; and WHEREAS, this Board has received and reviewed information concerning, among other things, proposed coverage and terms of the bond; NOW, THEREFORE, BE IT RESOLVED, that the Board of the Corporation authorizes and empowers the officers of the Corporation to provide and maintain for this Corporation a joint insured Registered Management Investment Company Bond consisting of a $900,000 bond written by ICI Mutual Insurance Company, which bond conforms with the requirements of Rule 17g-1 under the Investment Company Act of 1940 and protects this Corporation against larceny and embezzlement by its officers and employees; and FURTHER RESOLVED, that a majority of the Directors of the Corporation who are not interested persons under said insured bond hereby determine, with due consideration to (1) the value of the aggregate assets of the Corporation to which any covered person may have access, (2) the type and terms of the arrangements made for the custody and safekeeping of such assets, (3) the nature of securities in the portfolio of the Corporation, the amount of premium of such bond, and such other matters as they consider relevant that the proposed fidelity bond coverage in the aggregate amount of $900,000 is in reasonable form and constitutes a reasonable amount of coverage to protect the Corporation against possible larceny or embezzlement by its officers and employees; and FURTHER RESOLVED, that the Secretary of the Corporation is hereby designated, pursuant to Rule 17g-1 under the Investment Company Act of 1940, as the person who shall make the filings and give the notices required by said rule. I, Michael W. Stockton, Senior Vice President, Treasurer and Assistant Secretary of the JPMorgan Value Opportunities Fund, Inc., hereby certify that the foregoing is a true and correct copy of a Resolution duly adopted by the Board of Directors of the JPMorgan Value Opportunities Fund, Inc. at a meeting of the Board held on the 20th day of December 2012, a quorum being present and active throughout. IN WITNESS WHEREOF, I have affixed my signature this 29th day of January, 2013 /s/Michael W. Stockton ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 DECLARATIONS NOTICE This policy is issued by your risk retention group.Your risk retention group may not be subject to all of the insurance laws and regulations of your state.State insurance insolvency guaranty funds are not available for your risk retention group. Item 1.Name of Insured (the "Insured")Bond Number JPMorgan Value Opportunities Fund, Inc.87165112B Principal Office: Mailing Address: Johnston, Lemon Asset Management, Inc.
